2/3/2015                                                                       TDCJ Offender Details

                                                                                                                   =1™ New/Offender Search
  «r|Texas Department of Criminal Justice                                                      El      TDCJ Home




   Offender Information Details
     Return to Search list




   SID Number:                                                             05641161

   TDCJ Number:                                                            01929334

   Name:                                                                   REYES.DAVID

   Race:                                                                   H

   Gender:                                                    i,           M

   DOB:                                                                    1982-01-05

   Maximum Sentence Date:                                                  2038-08-26

   Current Facility:                                                       HODGE

   Projected Release Date:                                                 2038-08-26

   Parole Eligibility Date:                                                2026-02-24

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   j Offense                              .            Sentence
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=05641161                                                          1/2
2/3/2015                                                                       TDCJ Offender Details

           Date                Offense                      Date           County         Case No,'      Sentence (YY»MM«
                                                                                                               DD)

                                                                                       2002CRD000591-
       2002-07-22'       POSS MARIHUANA                 2004-12-03           WEBB
                                                                                             D1
                                                                                                              3-00-00


                            POSS MARIJ 5-
       2003-10-19                                       2008-12-16            FRIO     03-12-00151-CRF        4-00-00
                               50LBS

                                                                                        2013-CRV-733-
       2012-12-25        AGG ASLT W/WPN                 2014-03-25           WEBB                             25-00-00
                                                                                              D3




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that itis
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin®.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender .tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=05641161                                         2/2